Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 1 of 165 Page ID
                                   #:7016




           EXHIBIT 9
                    (Part 2 of 3)
                             PUBLIC
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 2 of 165 Page ID
                                      #:7017
CLAIM 1                                          V i z i o S m a r t Te l e v i s i o n




                  See Exhibit 5, p. 9; "Content_Protection_in_Silverlight_v1_FINAL” (April 2010), available at
                  https://download.microsoft.com/download/2/E/F/2EF96D4D-B5E7-489F-8D6C-
                  C89ED5660658/Content_Protection_in_Silverlight_v1_FINAL.pdf, (July 31, 2018).




                                                                                                                 254
                              Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 255
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 3 of 165 Page ID
                                      #:7018
CLAIM 1                                          V i z i o S m a r t Te l e v i s i o n




                  See Exhibit 6, p. 4, "Microsoft Word - Pomelo Tech Report – Netflix” (March – April 2009), available at
                  www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf (emphasis added) , (July 31, 2018).




                                                                                                                            255
                              Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 256
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 4 of 165 Page ID
                                      #:7019
CLAIM 1                                         V I Z I O S m a r t Te l e v i s i o n




                  See Exhibit 9, p. 1-2, "Announcing Azure Media Services Live Streaming With PlayReady encryption
                  capability _ Blog _ Microsoft Azure” (December 22, 2014), available at https://azure.microsoft.com/en-
                  us/blog/announcing-azure-media-services-live-streaming-with-playready-encryption-capability/, (July 31,
                  2018).




                                                                                                                            256
                              Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 257
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 5 of 165 Page ID
                                      #:7020
CLAIM 1                                        V I Z I O S m a r t Te l e v i s i o n




                  See Exhibit 7, p. 2, "Announcing PlayReady as a service and AES dynamic encryption with Azure Media
                  Services - Mingfei Yan”(2014), available at http://mingfeiy.com/playready, (July 31, 2018).




                                                                                                                        257
                             Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 258
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 6 of 165 Page ID
                                      #:7021
CLAIM 1                                          V i z i o S m a r t Te l e v i s i o n




                  See Exhibit 6, p. 4, "Microsoft Word - Pomelo Tech Report – Netflix” (March - April 2009), available at
                  www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf, (July 31, 2018).


                  Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.




                                                                                                                              258
                              Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 259
              Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 7 of 165 Page ID
                                                 #:7022
      CLAIM 1                                                V i z i o S m a r t Te l e v i s i o n
wherein said LCS is             VIZIO makes, uses, sells and/or offers for sale an LCS wherein said LCS is
configured to determine, at     configured to determine, at least in part from rights associated with a user
least in part from rights       identification associated with a prompt received by said LCS for said first content, a
associated with a user          quality level at which to transmit said first content, wherein said quality level is one
identification associated       of at least unsecure, secure, and legacy.
with a prompt received by
said LCS for said first         For example, the quality level at which the first content is to be transmitted is
content, a quality level at     determined by the rights associated with the user identification. For example, the
which to transmit said first    steaming service (such as Netflix) uses Microsoft’s PlayReady HDCP Restriction
content, wherein said quality   policy included in the license response from the PlayReady Server to play High
level is one of at least        Definition (HD) video content on the user’s device. The HD content is played on the
unsecure, secure, and           user’s device only if the user is an authorized user and/or user has the subscription to
legacy; and                     play HD content, otherwise SD content (“legacy”) is delivered to the user.




                                                                                                                           259
                                          Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 260
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 8 of 165 Page ID
                                      #:7023
CLAIM 1                                         V I Z I O S m a r t Te l e v i s i o n




                  See Exhibit 13, p. 6, "Frequently Asked Questions (FAQ)", available at
                  https://www.microsoft.com/playready/licensing/faq/, (July 31, 2018).




                  See Exhibit 15, p. 2, "EZDRM_ PlayReady DRM", available at http://www.ezdrm.com/html/microsoft-
                  playready-drm.asp, (July 31, 2018).




                                                                                                                    260
                              Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 261
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 9 of 165 Page ID
                                     #:7024
CLAIM 1                             V I Z I O S m a r t Te l e v i s i o n




                     See Exhibit 38, p. 5, (“Content Encryption and Delivery ”) available at
                     https://docs.microsoft.com/en-us/playready/overview/content-encryption-and-delivery#using-
                     encryption-tools, (July 31, 2018).




                                                                                                                  261
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 262
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 10 of 165 Page ID
                                      #:7025
CLAIM 1                                         V I Z I O S m a r t Te l e v i s i o n




                    See Exhibit 38, p. 5, (“Content Encryption and Delivery ”) available at
                    https://docs.microsoft.com/en-us/playready/overview/content-encryption-and-delivery#using-
                    encryption-tools, (July 31, 2018).

                    Thus, this claim element is infringed literally, or in the alternative under the doctrine of
                    equivalents.




                                                                                                                   262
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 263
             Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 11 of 165 Page ID
                                                 #:7026
       CLAIM 1                                             V i z i o S m a r t Te l e v i s i o n
wherein a quality level of     VIZIO makes, uses, sells and/or offers for sale an LCS wherein wherein a quality
legacy means that said first   level of legacy means that said first content does not include said watermark.
content does not include
said watermark.                For example, the digital video content is delivered in HD/SD quality level. The HD
                               content is delivered to the authorized users only otherwise SD (“legacy”) content is
                               delivered on the user’s device.

                               Further, the SD content does not include the Content Key (“watermark”) associated
                               with HD content.




                                                                                                                      263
                                        Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 264
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 12 of 165 Page ID
                                       #:7027
CLAIM 1                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 6, p. 7-8, "Microsoft Word - Pomelo Tech Report – Netflix” (March - April 2009), available at
                   www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf, (July 31, 2018).




                                                                                                                               264
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 265
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 13 of 165 Page ID
                                      #:7028
CLAIM 1                                        V I Z I O S m a r t Te l e v i s i o n




                    See Exhibit 38, p. 5, (“Content Encryption and Delivery ”) available at
                    https://docs.microsoft.com/en-us/playready/overview/content-encryption-and-delivery#using-
                    encryption-tools, (July 31, 2018).




                                                                                                                 265
                           Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 266
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 14 of 165 Page ID
                                      #:7029
CLAIM 1                                        V I Z I O S m a r t Te l e v i s i o n




                    See Exhibit 38, p. 5, (“Content Encryption and Delivery ”) available at
                    https://docs.microsoft.com/en-us/playready/overview/content-encryption-and-delivery#using-
                    encryption-tools, (July 31, 2018).




                                                                                                                 266
                           Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 267
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 15 of 165 Page ID
                                       #:7030
CLAIM 1                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 20, p. 5, "docslide.net_using-silverlight-with-windows-media-drm-whitepaper-final” (November
                   2008), available at https://goo.gl/pbQ7Z2, (July 31, 2018).




                                                                                                                              267
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 268
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 16 of 165 Page ID
                                       #:7031
CLAIM 1                                            V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 18, p. 20, "Developing Microsoft PlayReady Clients” (April 2015), available at
                   http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                   DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf, (July 31, 2018).

                   Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.




                                                                                                                               268
                                Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 269
            Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 17 of 165 Page ID
                                                #:7032
      CLAIM 2                                             V i z i o S m a r t Te l e v i s i o n
The LCS of claim 1,           VIZIO makes, uses, sells and/or offers for sale The LCS of claim 1, wherein said
wherein said LCS comprises    LCS comprises a watermark extractor for extracting a watermark from said data sets.
a watermark extractor for
extracting a watermark from   For example, an URL included in the PlayReady header is extracted to acquire the
said data sets.               license from a License Server and/or a Content Key corresponding to KID. The
                              Content Key is used to decrypt the content data set received from PlayReady Server.




                                                                                                                    269
                                       Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 270
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 18 of 165 Page ID
                                       #:7033
CLAIM 2                                          V I Z I O S m a r t Te l e v i s i o n




                   See Exhibit 7, p. 2, "Announcing PlayReady as a service and AES dynamic encryption with Azure Media
                   Services - Mingfei Yan” (2014), available at http://mingfeiy.com/playready, (July 31, 2018).




                   See Exhibit 8, p. 4, "Microsoft PlayReady Content Protection WhitePaper" (April, 2015), available at
                   http://download.microsoft.com/download/8/3/C/83C936E9-0EF5-4528-885E-
                   DCDD3172811A/MicrosoftPlayReadyContentProtectionWhitePaper_March2015.pdf, (July 31, 2018).

                                                                                                                          270
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 271
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 19 of 165 Page ID
                                      #:7034
CLAIM 2                                       V I Z I O S m a r t Te l e v i s i o n




                    See Exhibit 8, p. 4, (“PlayReady content protection”) available at
                    http://download.microsoft.com/download/8/3/C/83C936E9-0EF5-4528-885E-
                    DCDD3172811A/MicrosoftPlayReadyContentProtectionWhitePaper_March2015.pdf, (July 31,
                    2018).




                                                                                                          271
                          Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 272
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 20 of 165 Page ID
                                       #:7035
CLAIM 2                                          V I Z I O S m a r t Te l e v i s i o n




                   See Exhibit 14, p. 1-2, "Configure content key authorization policy using Media Services” (August 09, 2017),
                   available at https://docs.microsoft.com/en-us/azure/media-services/media-services-dotnet-configure-content-
                   key-auth-policy, (July 31, 2018).




                   See Exhibit 6, p. 11, "Microsoft Word - Pomelo Tech Report – Netflix” (March - April 2009), available at
                   www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf, (July 31, 2018).



                                                                                                                                  272
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 273
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 21 of 165 Page ID
                                       #:7036
CLAIM 2                                          V I Z I O S m a r t Te l e v i s i o n




                   See Exhibit 6, p.14, "Microsoft Word - Pomelo Tech Report – Netflix” ( March - April 2009), available at
                   www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf, (July 31, 2018).




                   See Exhibit 6, p.12, "Microsoft Word - Pomelo Tech Report – Netflix” (March - April 2009), available at
                   www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf, (July 31, 2018).

                   Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.




                                                                                                                               273
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 274
            Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 22 of 165 Page ID
                                                #:7037
      CLAIM 3                                            V i z i o S m a r t Te l e v i s i o n
The LCS of claim 1 further   VIZIO makes, uses, sells and/or offers for sale The LCS of claim 1 further
comprising an interface      comprising an interface configured to enable the LCS to communicate with a
configured to enable the     Satellite Unit (SU).
LCS to communicate with a
Satellite Unit (SU).         For example, a VIZIO Smart Television (“Satellite Unit (SU)”) is connected to a
                             Distribuition Server to deliver the digital video content. The watermarked content
                             data set, i.e. movie or other content is transmitted to the requesting
                             customer/subscriber using an electronic network between the LCS and the SU.




                                                                                                                  274
                                      Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 275
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 23 of 165 Page ID
                                       #:7038
CLAIM 3                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 13, p. 2-4, "Frequently Asked Questions (FAQ)", available at
                   https://www.microsoft.com/playready/licensing/faq/, (July 31, 2018).

                                                                                              275
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 276
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 24 of 165 Page ID
                                       #:7039
CLAIM 3                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 8, p. 9, "Microsoft PlayReady Content Protection White Paper” (April 2015), available at
                   http://download.microsoft.com/download/8/3/C/83C936E9-0EF5-4528-885E-
                   DCDD3172811A/MicrosoftPlayReadyContentProtectionWhitePaper_March2015.pdf.




                   See Exhibit 6, p. 13, "Microsoft Word - Pomelo Tech Report – Netflix” (March - April 2009), available at
                   www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf, (July 31, 2018).


                                                                                                                              276
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 277
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 25 of 165 Page ID
                                       #:7040
CLAIM 3                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 8, p. 4, "Microsoft PlayReady Content Protection White Paper” (April 2015), available at
                   http://download.microsoft.com/download/8/3/C/83C936E9-0EF5-4528-885E-
                   DCDD3172811A/MicrosoftPlayReadyContentProtectionWhitePaper_March2015.pdf, (July 31, 2018).




                                                                                                                          277
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 278
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 26 of 165 Page ID
                                       #:7041
CLAIM 3                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 6, p. 12, "Microsoft Word - Pomelo Tech Report – Netflix” (March - April 2009), available at
                   www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf, (July 31, 2018).

                   Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.




                                                                                                                               278
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 279
             Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 27 of 165 Page ID
                                                 #:7042

       CLAIM 4                                            V i z i o S m a r t Te l e v i s i o n
The LCS of claim              VIZIO makes, uses, sells and/or offers for sale a The LCS of claim 3 configured to:
3 configured to:              (1) determine if said SU is an authorized device for communicating with the LCS.
(1) determine if said SU is
an authorized device for
communicating with the        Further, the license request is sent to a License Server using License Server URL
LCS;                          included in the PlayReady header. The request also includes a unique device public
                              key (“identity of the SU”). The device public key is sent to the PlayReady Server
                              over the internet for PlayReady device verification. If the device is verified, license
                              server encrypts the content key for the media file and sends the resulting license. To
                              decide whether or not the use is authorized, the authorization policies specified for
                              the key are evaluated. Once authorized, the SU data set is stored in the LCS.




                                                                                                                        279
                                       Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 280
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 28 of 165 Page ID
                                      #:7043
CLAIM 4                                        V i z i o S m a r t Te l e v i s i o n




                    See Exhibit 18, p. 12, (“Microsoft PlayReady client authentication”) available at
                    http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                    DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf, (July 31, 2018).




                                                                                                        280
                           Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 281
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 29 of 165 Page ID
                                      #:7044
CLAIM 4                                        V i z i o S m a r t Te l e v i s i o n




                    See Exhibit 18, p. 3, (“Microsoft PlayReady client authentication”) available at
                    http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                    DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf , (July 31, 2018)




                                                                                                       281
                          Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 282
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 30 of 165 Page ID
                                      #:7045
CLAIM 4                                          V i z i o S m a r t Te l e v i s i o n




                    See Exhibit 18, p. 13, (“Microsoft PlayReady client authentication”) available at
                    http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                    DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf (July 31, 2018)

                    Thus, this claim element is infringed literally, or in the alternative under the doctrine of
                    equivalents.


                                                                                                                   282
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 283
             Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 31 of 165 Page ID
                                                 #:7046
       CLAIM 4                                              V i z i o S m a r t Te l e v i s i o n
(2) determine if a SU data      VIZIO makes, uses, sells and/or offers for sale the LCS of claim 3 configured to (2)
set received in said LCS via    determine if a SU data set received in said LCS via said interface is authorized.
said interface is authorized;
and                             For example, the device public key is sent to the PlayReady server over the internet
                                for PlayReady device verification. If the device is verified, license server uses
                                device’s public key to encrypt the content key for video content and send the
                                resulting license to play the requested content on Smart TVs.




                                                                                                                       283
                                         Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 284
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 32 of 165 Page ID
                                      #:7047
CLAIM 4                                         V i z i o S m a r t Te l e v i s i o n




                    See Exhibit 18, p. 13, (“Microsoft PlayReady client authentication”) available at
                    http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                    DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf (July 31, 2018)




                                                                                                        284
                           Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 285
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 33 of 165 Page ID
                                      #:7048
CLAIM 4                                          V i z i o S m a r t Te l e v i s i o n




                    See Exhibit 18, p. 3, (“Microsoft PlayReady client authentication”) available at
                    http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                    DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf , (July 31, 2018)

                    Thus, this claim element is infringed literally, or in the alternative under the doctrine of
                    equivalents.


                                                                                                                   285
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 286
             Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 34 of 165 Page ID
                                                 #:7049
      CLAIM 4                                               V i z i o S m a r t Te l e v i s i o n
(3) store said SU data set in   VIZIO makes, uses, sells and/or offers for sale a The LCS of claim 3 configured to:
said LCS storage unit only if   (3) store said SU data set in said LCS storage unit only if said data set is determined
said data set is determined     by said LCS to be authorized.
by said LCS to be
authorized.                     For example, using the watermark, i.e. the content key, the content data set, i.e.
                                movie or other content is permitted to be used. To decide whether or not the use is
                                authorized, the authorization policies specified for the key are evaluated. Once
                                authorized, the SU data set is stored in the LCS.




                                                                                                                          286
                                         Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 287
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 35 of 165 Page ID
                                       #:7050
CLAIM 4                                          V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 9, p. 2, "Announcing Azure Media Services Live Streaming With PlayReady encryption capability
                   _ Blog _ Microsoft Azure” (December 22, 2014), available at https://azure.microsoft.com/en-
                   us/blog/announcing-azure-media-services-live-streaming-with-playready-encryption-capability/, (July 31,
                   2018).

                                                                                                                               287
                              Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 288
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 36 of 165 Page ID
                                       #:7051
CLAIM 4                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 7, p. 2, "Announcing PlayReady as a service and AES dynamic encryption with Azure Media
                   Services - Mingfei Yan” (2014), available at http://mingfeiy.com/playready, (July 31, 2018).




                   See Exhibit 8, p. 4, "Microsoft PlayReady Content Protection White Paper” (April 2015), available at
                   http://download.microsoft.com/download/8/3/C/83C936E9-0EF5-4528-885E-
                   DCDD3172811A/MicrosoftPlayReadyContentProtectionWhitePaper_March2015.pdf, (July 31, 2018).


                                                                                                                          288
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 289
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 37 of 165 Page ID
                                       #:7052
CLAIM 4                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 14, p. 1-2, "Configure content key authorization policy using Media Services” (August 09, 2017),
                   available at https://docs.microsoft.com/en-us/azure/media-services/media-services-dotnet-configure-content-
                   key-auth-policy, (July 31, 2018).




                                                                                                                                  289
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 290
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 38 of 165 Page ID
                                       #:7053
CLAIM 4                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 5, p. 6-7, "Content_Protection_in_Silverlight_v1_FINAL” (April 2010), available at
                   https://download.microsoft.com/download/2/E/F/2EF96D4D-B5E7-489F-8D6C-
                   C89ED5660658/Content_Protection_in_Silverlight_v1_FINAL.pdf, (July 31, 2018).


                   Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.




                                                                                                                               290
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 291
             Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 39 of 165 Page ID
                                                 #:7054
      CLAIM 9                                              V i z i o S m a r t Te l e v i s i o n
A method for using a local     VIZIO performs and induces others to perform a method for using a local content
content server (LCS), said     server (LCS), said LCS comprising an LCS communications port, an LCS storage
LCS comprising an LCS          unit for storing digital data.
communications port; an
LCS storage unit for storing   For example, VIZIO provides VIZIO Smart Televisions which have a built-in
digital data;                  Chromecast and thus are capable of streaming secured content from services such as
                               Netflix, YouTube, Google Play, HBO Go, Fox Now, and others. Such Smart
                               Televisions include VIZIO's P-Series, M-Series, D-Series and E-series of televisions.




                                                                                                                       291
                                        Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 292
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 40 of 165 Page ID
                                       #:7055
CLAIM 9                                           V I Z I O S m a r t Te l e v i s i o n




                   See Exhibit 23, p. 8-10, "VIZIO E-Series 4K Ultra HD”, available at https://www.vizio.com/e-series, (July 31,
                   2018).




                                                                                                                                   292
                                Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 293
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 41 of 165 Page ID
                                       #:7056
CLAIM 9                                       V I Z I O S m a r t Te l e v i s i o n
                   Upon information and belief, VIZIO Smart TVs come preinstalled with Netflix and
                   other functionalities that use Playready and/or Widevine DRM technology. Upon
                   information and belief, VIZIO includes the Playready and/or Widevine DRM as part
                   of its Smart TVs as evidenced by its quality testing manuals, system specifications
                   (including but not limited to drafts of the Revolt platform specifications).

                   Further, to the extent that VIZIO’s Smart TVs do not come preinstalled with Netflix
                   or similar applications, VIZIO infringes the claims at least when it tests Netflix and
                   other Playready/Widevine applications before and after their Smart TVs are shipped.




                                                                                                            293
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 294
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 42 of 165 Page ID
                                      #:7057



PAGE FILED UNDER SEAL




                                                                                     294
                          Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 295
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 43 of 165 Page ID
                                      #:7058



PAGE FILED UNDER SEAL




                                                                                     295
                          Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 296
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 44 of 165 Page ID



PAGE FILED UNDER SEAL
                                      #:7059




                                                                                     296
                          Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 297
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 45 of 165 Page ID
                                       #:7060
CLAIM 9                                       V I Z I O S m a r t Te l e v i s i o n
                   Upon information and belief, VIZIO Smart TVs come preinstalled with Netflix and
                   other functionalities that use Playready and/or Widevine DRM technology. This is
                   further evidenced by the fact that several of these Smart TVs come bundled with a
                   VIZIO remote that includes dedicated buttons for launching these functionalities.




                   See Exhibit 39, p. 3, https://support.VIZIO.com/s/article/XRT136-Remote-
                   Information-EXT?language=en_US, (July 31, 2018).
                                                                                                       297
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 298
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 46 of 165 Page ID
                                       #:7061
CLAIM 9                                          V I Z I O S m a r t Te l e v i s i o n




                   See Exhibit 24, p. 1, "VIZIO_Netflix App”, available at https://help.netflix.com/en/node/23881, (July 31, 2018).




                                                                                                                                      298
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 299
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 47 of 165 Page ID
                                       #:7062
CLAIM 9                                          V I Z I O S m a r t Te l e v i s i o n




                   See Exhibit 25, p. 1, "Netflix on your VIZIO TV”, available at https://help.netflix.com/en/node/23881, (July 31,
                   2018).




                                                                                                                                      299
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 300
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 48 of 165 Page ID
                                       #:7063
CLAIM 9                                          V I Z I O S m a r t Te l e v i s i o n
                  Netflix uses Microsoft PlayReady to enable instant streaming on a wide variety of
                  consumer devices like smart phone, Smart Televisions, computers and laptops.
                  Microsoft PlayReady is a media file copy prevention technology that includes
                  encryption, output prevention and digital rights management (DRM).




                  See Exhibit 1, p. 1, "Netflix Taps Microsoft PlayReady as Its Primary DRM Technology for Netflix Ready Devices
                  and Applications” (May 25, 2010), available at https://media.netflix.com/en/press-releases/netflix-taps-microsoft-
                  playready-as-its-primary-drm-technology-for-netflix-ready-devices-and-applications-migration-1, (July 31, 2018).




                                                                                                                                       300
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 301
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 49 of 165 Page ID
                                       #:7064
CLAIM 9                                          V I Z I O S m a r t Te l e v i s i o n




                   See Exhibit 2, p. 1, "Netflix goes with Microsoft PlayReady DRM for upcoming streaming devices _
                   TechCrunch” (May 25, 2010), available at https://techcrunch.com/2010/05/25/netflix-goes-with-microsoft-
                   playready-drm-for-upcoming-streaming-devices/, (July 31, 2018).




                                                                                                                             301
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 302
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 50 of 165 Page ID
                                       #:7065
CLAIM 9                                          V I Z I O S m a r t Te l e v i s i o n




                   See Exhibit 3, p. 1-2, "Microsoft_PlayReady", available at https://www.microsoft.com/playready/overview/,
                   (July 31, 2018).




                   See Exhibit 20, p. 1, "Using Silverlight™ DRM, Powered by PlayReady®, with Windows Media® DRM
                   Content“ (November 2008), available at https://vdocuments.com.br/download/using-silverlight-with-windows-
                   media-drm-whitepaper-final-55844943ae4f4, (July 31, 2018).


                                                                                                                               302
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 303
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 51 of 165 Page ID
                                       #:7066

CLAIM 9                                            V i z i o S m a r t Te l e v i s i o n
                   A License server, Distribution server and a Domain Controller together can be
                   considered as a Local Content Server (LCS). An LCS has a storage unit to store
                   digital data and a plurality of rules to process a data set, a communications port to
                   receive a data set, a processor to process digital data and a unique identification code
                   to uniquely identify the LCS. The Distribution server receives the encrypted content
                   from the Packaging server. The License server stores the plurality of rules to process
                   a data set. The Domain controller processes the License to allow transmission of data
                   to the end user.




                   See Exhibit 13, p. 4, "Frequently Asked Questions (FAQ)", available at
                   https://www.microsoft.com/playready/licensing/faq/, (July 31, 2018).

                   Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.

                                                                                                                               303
                                Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 304
             Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 52 of 165 Page ID
                                                 #:7067
      CLAIM 9                                              V i z i o S m a r t Te l e v i s i o n
an LCS domain processor        VIZIO performs and induces others to perform a method for using a local content
for processing digital data;   server system (LCS), said LCS comprising an LCS domain processor for processing
and an LCS identification      digital data, and an LCS identification code uniquely associated with said LCS.
code uniquely associated
with said LCS, said method     For example, Local Content Server (LCS) stores a plurality of rules for processing a
comprising:                    data set. The License server stores the plurality of rules to process a data set. The
                               Domain controller processes the License to allow transmission of data to the end
                               user.




                                                                                                                       304
                                        Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 305
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 53 of 165 Page ID
                                       #:7068

CLAIM 9                                            V i z i o S m a r t Te l e v i s i o n
                   A License server, Distribution server and a Domain Controller together can be
                   considered as a Local Content Server (LCS). An LCS has a storage unit to store
                   digital data and a plurality of rules to process a data set, a communications port to
                   receive a data set, a processor to process digital data and a unique identification code
                   to uniquely identify the LCS. The Distribution server receives the encrypted content
                   from the Packaging server. The License server stores the plurality of rules to process
                   a data set. The Domain controller processes the License to allow transmission of data
                   to the end user.




                   See Exhibit 13, p. 4, "Frequently Asked Questions (FAQ)", available at
                   https://www.microsoft.com/playready/licensing/faq/, (July 31, 2018).


                                                                                                              305
                                Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 306
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 54 of 165 Page ID
                                       #:7069
CLAIM 9                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 17, p. 3, "Digital Rights Management (DRM)", available at https://msdn.microsoft.com/en-
                   us/library/cc838192(VS.95).aspx, (July 31, 2018).


                   Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.


                                                                                                                               306
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 307
             Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 55 of 165 Page ID
                                                 #:7070
      CLAIM 9                                              V i z i o S m a r t Te l e v i s i o n
said LCS storing in said       VIZIO performs and induces others to perform a method for using a local content
LCS storage unit a plurality   server system (LCS), said LCS storing in said LCS storage unit a plurality of rules
of rules for processing a      for processing a data set.
data set;
                               For example, Local Content Server (LCS) stores a plurality of rules for processing a
                               data set. The License server stores the plurality of rules to process a data set. The
                               Domain controller processes the License to allow transmission of data to the end
                               user.




                                                                                                                       307
                                        Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 308
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 56 of 165 Page ID
                                       #:7071
CLAIM 9                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 13, p. 2-3, "Frequently Asked Questions (FAQ)", available at
                   https://www.microsoft.com/playready/licensing/faq/, (July 31, 2018).




                                                                                              308
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 309
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 57 of 165 Page ID
                                       #:7072
CLAIM 9                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 18, p. 3, "Developing Microsoft Play Ready Clients” (April 2015), available at
                   http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                   DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf, (July 31, 2018).




                                                                                                                309
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 310
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 58 of 165 Page ID
                                       #:7073
CLAIM 9                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 18, p. 9, "Developing Microsoft Play Ready Clients” (April 2015), available at
                   http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                   DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf, (July 31, 2018).




                   See Exhibit 5, p. 11, "Content_Protection_in_Silverlight_v1_FINAL” (April 2010), available at
                   https://download.microsoft.com/download/2/E/F/2EF96D4D-B5E7-489F-8D6C-
                   C89ED5660658/Content_Protection_in_Silverlight_v1_FINAL.pdf, (July 31, 2018).


                                                                                                                   310
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 311
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 59 of 165 Page ID
                                       #:7074
CLAIM 9                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 8, p. 9, "Microsoft PlayReady Content Protection White Paper” (April 2015), available at
                   http://download.microsoft.com/download/8/3/C/83C936E9-0EF5-4528-885E-
                   DCDD3172811A/MicrosoftPlayReadyContentProtectionWhitePaper_March2015.pdf, (July 31, 2018).



                                                                                                                          311
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 312
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 60 of 165 Page ID
                                       #:7075
CLAIM 9                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 18, p. 11, "Developing Microsoft PlayReady Clients” (April 2015), available at
                   http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                   DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf, (July 31, 2018).




                                                                                                                312
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 313
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 61 of 165 Page ID
                                       #:7076
CLAIM 9                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 18, p. 6, "Developing Microsoft PlayReady Clients” (April 2015), available at
                   http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                   DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf, (July 31, 2018).


                   Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.




                                                                                                                               313
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 314
             Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 62 of 165 Page ID
                                                 #:7077
      CLAIM 9                                             V i z i o S m a r t Te l e v i s i o n
said LCS receiving via said   VIZIO performs and induces others to perform a method for using a local content
communications port a first   server system (LCS), said LCS receiving via said communications port a first data
data set that includes data   set that includes data defining first content.
defining first content;
                              For example, the content data set, i.e. movie or other content is received into a Local
                              Content Server (LCS) through a communications port. Distribution Server receives
                              the encrypted content from the Packaging server. The encrypted content includes
                              Key Identifier and/or PlayReady policies such as rights and restrictions policies
                              (“first content”) under which the content is played on the user’s device (“VIZIO
                              Smart TVs”).




                                                                                                                        314
                                       Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 315
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 63 of 165 Page ID
                                       #:7078
CLAIM 9                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 13, p. 4, "Frequently Asked Questions (FAQ)", available at
                   https://www.microsoft.com/playready/licensing/faq/, (July 31, 2018).




                                                                                            315
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 316
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 64 of 165 Page ID
                                      #:7079
CLAIM 9                                       V I Z I O S m a r t Te l e v i s i o n




                    See Exhibit 8, p. 4, (“PlayReady content protection”) available at
                    http://download.microsoft.com/download/8/3/C/83C936E9-0EF5-4528-885E-
                    DCDD3172811A/MicrosoftPlayReadyContentProtectionWhitePaper_March2015.pdf, (July 31,
                    2018).




                                                                                                          316
                          Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 317
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 65 of 165 Page ID
                                      #:7080
CLAIM 9                                         V I Z I O S m a r t Te l e v i s i o n




                    See Exhibit 8, p. 4, (“PlayReady content protection”) available at
                    http://download.microsoft.com/download/8/3/C/83C936E9-0EF5-4528-885E-
                    DCDD3172811A/MicrosoftPlayReadyContentProtectionWhitePaper_March2015.pdf, (July 31,
                    2018).

                    Thus, this claim element is infringed literally, or in the alternative under the doctrine of
                    equivalents.




                                                                                                                   317
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 318
             Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 66 of 165 Page ID
                                                 #:7081
       CLAIM 9                                               V i z i o S m a r t Te l e v i s i o n
said LCS using said domain      VIZIO performs and induces others to perform a method for using a local content
processor to determine from     server system (LCS), said LCS using said domain processor to determine from
inspection of said first data   inspection of said first data set for a watermark, a first data set status value of said
set for a watermark, a first    first data set to be at least one of unsecure, secure, and legacy.
data set status value of said
first data set to be at least   For example, the data set is inspected to determine if there is a PlayReady header
one of unsecure, secure, and    (“watermark”) embedded in the data set. The PlayReady header includes Content
legacy;                         Key, Key Identifiers and/or License Server’s URL (“watermark”). The Domain
                                Controller determines the domain of the user (such as a single user, a family or a
                                group of users). The Domain controller stores the list of entities that are associated
                                with the domain and sends the license policy to the LCS to process the video
                                content. The header is part of the media and includes the watermark.




                                Exhibit 18, p. 9.




                                                                                                                           318
                                          Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 319
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 67 of 165 Page ID
                                       #:7082
CLAIM 9                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 18, p. 9, "Developing Microsoft PlayReady Clients” (April 2015), available at
                   http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                   DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf, (July 31, 2018).




                                                                                                               319
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 320
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 68 of 165 Page ID
                                       #:7083
CLAIM 9                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 22, p. 127, "Securing digital video" (2012), available at https://goo.gl/oQhPHn, (July 31, 2018).




                                                                                                                                   320
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 321
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 69 of 165 Page ID
                                       #:7084
CLAIM 9                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 18, p. 11, "Developing Microsoft PlayReady Clients” (April 2015), available at
                   http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                   DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf, (July 31, 2018).




                   See Exhibit 5, p. 9-10, "Content_Protection_in_Silverlight_v1_FINAL” (April 2010), available at
                   https://download.microsoft.com/download/2/E/F/2EF96D4D-B5E7-489F-8D6C-
                   C89ED5660658/Content_Protection_in_Silverlight_v1_FINAL.pdf, (July 31, 2018).




                                                                                                                     321
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 322
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 70 of 165 Page ID
                                       #:7085
CLAIM 9                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 22, p. 126-127, "Securing digital video" (2012), available at https://goo.gl/oQhPHn, (July 31,
                   2018).

                                                                                                                                322
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 323
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 71 of 165 Page ID
                                       #:7086
CLAIM 9                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 11, p. 2, "Announcing public availability of Azure Media Services Content Protection Services _
                   Blog _ Microsoft Azure” (September 10, 2014), available at https://azure.microsoft.com/en-
                   us/blog/announcing-public-availability-of-azure-media-services-content-protection-services/, (July 31, 2018).




                                                                                                                                   323
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 324
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 72 of 165 Page ID
                                       #:7087
CLAIM 9                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 7, p. 2, "Announcing PlayReady as a service and AES dynamic encryption with Azure Media
                   Services - Mingfei Yan” (2014), available at http://mingfeiy.com/playready (emphasis added) , (July 31, 2018).




                                                                                                                                    324
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 325
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 73 of 165 Page ID
                                       #:7088
CLAIM 9                                            V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 8, p. 4, "Microsoft PlayReady Content Protection White Paper” (April 2015), available at
                   http://download.microsoft.com/download/8/3/C/83C936E9-0EF5-4528-885E-
                   DCDD3172811A/MicrosoftPlayReadyContentProtectionWhitePaper_March2015.pdf, (July 31, 2018).


                   Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.




                                                                                                                               325
                                Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 326
             Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 74 of 165 Page ID
                                                 #:7089
      CLAIM 9                                               V i z i o S m a r t Te l e v i s i o n
said LCS using said first       VIZIO performs and induces others to perform a method for using a local content
data set status value to        server system (LCS), said LCS using said first data set status value to determine
determine which of a set of     which of a set of rules to apply to process said first data set prior to storage of a
rules to apply to process       processed second data set resulting from processing of said first data set, in said LCS
said first data set prior to    storage unit.
storage of a processed
second data set resulting       For example, using the watermark, the domain controller decides which set of rules
from processing of said first   from the License server should be applied to the data set.
data set, in said LCS storage
unit;                           Further, the content delivery policy defines the type of protocol and encryption (such
                                as MPEG DASH with AES, HLS with AES and/or smooth streaming with AES) to
                                be applied on the content. The content delivery policy tells the streaming server how
                                the video content is to be delivered at user end (such as if the user is requesting the
                                video content from Apple device, streaming server uses HLS with AES encryption).




                                                                                                                          326
                                         Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 327
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 75 of 165 Page ID
                                       #:7090
CLAIM 9                                          V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 16, p. 4, "Microsoft PlayReady Content Access Technology” (July 2008), available at
                   http://www.pdgseo.com/wp-content/uploads/2016/03/Microsoft-PlayReady-Content-Access-Technology.pdf,
                   (July 31, 2018).

                                                                                                                         327
                              Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 328
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 76 of 165 Page ID
                                       #:7091
CLAIM 9                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 5, p. 9, "Content_Protection_in_Silverlight_v1_FINAL” (April 2010), available at
                   https://download.microsoft.com/download/2/E/F/2EF96D4D-B5E7-489F-8D6C-
                   C89ED5660658/Content_Protection_in_Silverlight_v1_FINAL.pdf, (July 31, 2018).




                                                                                                                  328
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 329
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 77 of 165 Page ID
                                       #:7092
CLAIM 9                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 6, p. 4, "Microsoft Word - Pomelo Tech Report – Netflix” (March – April 2009), available at
                   www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf (emphasis added) , (July 31, 2018).




                                                                                                                             329
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 330
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 78 of 165 Page ID
                                       #:7093
CLAIM 9                                          V I Z I O S m a r t Te l e v i s i o n




                   See Exhibit 9, p. 1-2, "Announcing Azure Media Services Live Streaming With PlayReady encryption
                   capability _ Blog _ Microsoft Azure” (December 22, 2014), available at https://azure.microsoft.com/en-
                   us/blog/announcing-azure-media-services-live-streaming-with-playready-encryption-capability/, (July 31,
                   2018).




                                                                                                                             330
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 331
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 79 of 165 Page ID
                                       #:7094
CLAIM 9                                         V I Z I O S m a r t Te l e v i s i o n




                   See Exhibit 7, p. 2, "Announcing PlayReady as a service and AES dynamic encryption with Azure Media
                   Services - Mingfei Yan”(2014), available at http://mingfeiy.com/playready, (July 31, 2018).




                                                                                                                         331
                              Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 332
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 80 of 165 Page ID
                                       #:7095
CLAIM 9                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 6, p. 4, "Microsoft Word - Pomelo Tech Report – Netflix” (March - April 2009), available at
                   www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf, (July 31, 2018).


                   Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.




                                                                                                                               332
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 333
             Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 81 of 165 Page ID
                                                 #:7096
      CLAIM 9                                               V i z i o S m a r t Te l e v i s i o n
said LCS determining, at        VIZIO performs and induces others to perform a method for using a local content
least in part, from rights      server system (LCS), said LCS determining, at least in part, from rights associated
associated with a user          with a user identification associated with a prompt received by said LCS for said
identification associated       first content, a quality level at which to transmit said first content, wherein said
with a prompt received by       quality level is one of at least unsecure, secure, and legacy.
said LCS for said first
content, a quality level at     For example, the quality level at which the first content is to be transmitted is
which to transmit said first    determined by the rights associated with the user identification. For example, the
content, wherein said quality   steaming service (such as Netflix) uses Microsoft’s PlayReady HDCP Restriction
level is one of at least        policy included in the license response from the PlayReady Server to play High
unsecure, secure, and           Definition (HD) video content on the user’s device. The HD content is played on the
legacy; and                     user’s device only if the user is an authorized user and/or user has the subscription to
                                play HD content, otherwise SD content (“legacy”) is delivered to the user.




                                                                                                                           333
                                         Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 334
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 82 of 165 Page ID
                                       #:7097
CLAIM 9                                          V I Z I O S m a r t Te l e v i s i o n




                   See Exhibit 13, p. 6, "Frequently Asked Questions (FAQ)", available at
                   https://www.microsoft.com/playready/licensing/faq/, (July 31, 2018).




                   See Exhibit 15, p. 2, "EZDRM_ PlayReady DRM", available at http://www.ezdrm.com/html/microsoft-
                   playready-drm.asp, (July 31, 2018).




                                                                                                                     334
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 335
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 83 of 165 Page ID
                                      #:7098
CLAIM 9                                        V I Z I O S m a r t Te l e v i s i o n




                    See Exhibit 38, p. 5, (“Content Encryption and Delivery ”) available at
                    https://docs.microsoft.com/en-us/playready/overview/content-encryption-and-delivery#using-
                    encryption-tools, (July 31, 2018).




                                                                                                                 335
                           Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 336
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 84 of 165 Page ID
                                      #:7099
CLAIM 9                                         V I Z I O S m a r t Te l e v i s i o n




                    See Exhibit 38, p. 5, (“Content Encryption and Delivery ”) available at
                    https://docs.microsoft.com/en-us/playready/overview/content-encryption-and-delivery#using-
                    encryption-tools, (July 31, 2018).

                    Thus, this claim element is infringed literally, or in the alternative under the doctrine of
                    equivalents.




                                                                                                                   336
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 337
             Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 85 of 165 Page ID
                                                 #:7100
       CLAIM 9                                             V i z i o S m a r t Te l e v i s i o n
wherein a quality level of     VIZIO performs and induces others to perform a method for using a local content
legacy means that said first   server system (LCS), wherein a quality level of legacy means that said first content
content does not include       does not include said watermark.
said watermark.
                               For example, the digital video content is delivered in HD/SD quality level. The HD
                               content is delivered to the authorized users only otherwise SD (“legacy”) content is
                               delivered on the user’s device.

                               Further, the SD content does not include the Content Key (“watermark”) associated
                               with HD content.




                                                                                                                      337
                                        Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 338
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 86 of 165 Page ID
                                       #:7101
CLAIM 9                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 6, p. 7-8, "Microsoft Word - Pomelo Tech Report – Netflix” (March - April 2009), available at
                   www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf, (July 31, 2018).




                                                                                                                               338
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 339
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 87 of 165 Page ID
                                      #:7102
CLAIM 9                                        V I Z I O S m a r t Te l e v i s i o n




                    See Exhibit 38, p. 5, (“Content Encryption and Delivery ”) available at
                    https://docs.microsoft.com/en-us/playready/overview/content-encryption-and-delivery#using-
                    encryption-tools, (July 31, 2018).




                                                                                                                 339
                           Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 340
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 88 of 165 Page ID
                                      #:7103
CLAIM 9                                        V I Z I O S m a r t Te l e v i s i o n




                    See Exhibit 38, p. 5, (“Content Encryption and Delivery ”) available at
                    https://docs.microsoft.com/en-us/playready/overview/content-encryption-and-delivery#using-
                    encryption-tools, (July 31, 2018).




                                                                                                                 340
                           Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 341
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 89 of 165 Page ID
                                       #:7104
CLAIM 9                                           V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 20, p. 5, "docslide.net_using-silverlight-with-windows-media-drm-whitepaper-final” (November
                   2008), available at https://goo.gl/pbQ7Z2, (July 31, 2018).




                                                                                                                              341
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 342
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 90 of 165 Page ID
                                       #:7105
CLAIM 9                                            V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 18, p. 20, "Developing Microsoft PlayReady Clients” (April 2015), available at
                   http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                   DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf, (July 31, 2018).

                   Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.




                                                                                                                               342
                                Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 343
            Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 91 of 165 Page ID
                                                #:7106
     CLAIM 10                                             V i z i o S m a r t Te l e v i s i o n
The method of claim 9,        VIZIO performs and induces others to perform the method of claim 9, wherein said
wherein said LCS comprises    LCS comprises a watermark extractor for extracting a watermark from said data sets.
a watermark extractor for
extracting a watermark from   For example, an URL included in the PlayReady header is extracted to acquire the
said data sets.               license from a License Server and/or a Content Key corresponding to KID. The
                              Content Key is used to decrypt the content data set received from PlayReady Server.




                                                                                                                    343
                                       Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 344
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 92 of 165 Page ID
                                       #:7107
CLAIM 10                                         V I Z I O S m a r t Te l e v i s i o n




                   See Exhibit 7, p. 2, "Announcing PlayReady as a service and AES dynamic encryption with Azure Media
                   Services - Mingfei Yan” (2014), available at http://mingfeiy.com/playready, (July 31, 2018).




                   See Exhibit 8, p. 4, "Microsoft PlayReady Content Protection WhitePaper" (April, 2015), available at
                   http://download.microsoft.com/download/8/3/C/83C936E9-0EF5-4528-885E-
                   DCDD3172811A/MicrosoftPlayReadyContentProtectionWhitePaper_March2015.pdf, (July 31, 2018).

                                                                                                                          344
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 345
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 93 of 165 Page ID
                                      #:7108
CLAIM 10                                      V I Z I O S m a r t Te l e v i s i o n




                    See Exhibit 8, p. 4, (“PlayReady content protection”) available at
                    http://download.microsoft.com/download/8/3/C/83C936E9-0EF5-4528-885E-
                    DCDD3172811A/MicrosoftPlayReadyContentProtectionWhitePaper_March2015.pdf, (July 31,
                    2018).




                                                                                                          345
                          Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 346
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 94 of 165 Page ID
                                       #:7109
CLAIM 10                                         V I Z I O S m a r t Te l e v i s i o n




                   See Exhibit 14, p. 1-2, "Configure content key authorization policy using Media Services” (August 09, 2017),
                   available at https://docs.microsoft.com/en-us/azure/media-services/media-services-dotnet-configure-content-
                   key-auth-policy, (July 31, 2018).




                   See Exhibit 6, p. 11, "Microsoft Word - Pomelo Tech Report – Netflix” (March - April 2009), available at
                   www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf, (July 31, 2018).



                                                                                                                                  346
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 347
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 95 of 165 Page ID
                                       #:7110
CLAIM 10                                         V I Z I O S m a r t Te l e v i s i o n




                   See Exhibit 6, p.14, "Microsoft Word - Pomelo Tech Report – Netflix” ( March - April 2009), available at
                   www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf, (July 31, 2018).




                   See Exhibit 6, p.12, "Microsoft Word - Pomelo Tech Report – Netflix” (March - April 2009), available at
                   www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf, (July 31, 2018).

                   Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.




                                                                                                                               347
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 348
              Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 96 of 165 Page ID
                                                  #:7111
      C L A I M 11                                           V i z i o S m a r t Te l e v i s i o n
The method of claim 9,           VIZIO performs and induces others to perform the method of claim 9, wherein said
wherein said LCS further         LCS further comprises an interface, and said LCS communicating via said interface
comprises an interface, and      a Satellite Unit (SU).
said LCS communicating
via said interface a Satellite   For example, a VIZIO Smart Television (“Satellite Unit (SU)”) is connected to a
Unit (SU).                       Distribuition Server to deliver the digital video content. The watermarked content
                                 data set, i.e. movie or other content is transmitted to the requesting
                                 customer/subscriber using an electronic network between the LCS and the SU.




                                                                                                                      348
                                          Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 349
     Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 97 of 165 Page ID
                                         #:7112
C L A I M 11                                        V i z i o S m a r t Te l e v i s i o n




                     See Exhibit 13, p. 2-4, "Frequently Asked Questions (FAQ)", available at
                     https://www.microsoft.com/playready/licensing/faq/, (July 31, 2018).

                                                                                                349
                                 Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 350
     Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 98 of 165 Page ID
                                         #:7113
C L A I M 11                                        V i z i o S m a r t Te l e v i s i o n




                     See Exhibit 8, p. 9, "Microsoft PlayReady Content Protection White Paper” (April 2015), available at
                     http://download.microsoft.com/download/8/3/C/83C936E9-0EF5-4528-885E-
                     DCDD3172811A/MicrosoftPlayReadyContentProtectionWhitePaper_March2015.pdf, (July 31, 2018).




                     See Exhibit 6, p. 13, "Microsoft Word - Pomelo Tech Report – Netflix” (March - April 2009), available at
                     www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf, (July 31, 2018).


                                                                                                                                350
                                 Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 351
     Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 99 of 165 Page ID
                                         #:7114
C L A I M 11                                        V i z i o S m a r t Te l e v i s i o n




                     See Exhibit 8, p. 4, "Microsoft PlayReady Content Protection White Paper” (April 2015), available at
                     http://download.microsoft.com/download/8/3/C/83C936E9-0EF5-4528-885E-
                     DCDD3172811A/MicrosoftPlayReadyContentProtectionWhitePaper_March2015.pdf, (July 31, 2018).




                                                                                                                            351
                                 Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 352
     Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 100 of 165 Page ID
                                         #:7115
C L A I M 11                                        V i z i o S m a r t Te l e v i s i o n




                     See Exhibit 6, p. 12, "Microsoft Word - Pomelo Tech Report – Netflix” (March - April 2009), available at
                     www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf, (July 31, 2018).

                     Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.




                                                                                                                                 352
                                 Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 353
            Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 101 of 165 Page ID
                                                #:7116
     CLAIM 12                                              V i z i o S m a r t Te l e v i s i o n
The method of claim            VIZIO performs and induces others to perform the method of claim 9 further
9 further comprising:          comprising: said LCS determining if said SU is an authorized device for
said LCS determining if said   communicating with said LCS.
SU is an authorized device
for communicating with said    For example, the license request is sent to a License Server using License Server
LCS;                           URL included in the PlayReady header. The request also includes a unique device
                               public key (“identity of the SU”). The device public key is sent to the PlayReady
                               Server over the internet for PlayReady device verification. If the device is verified,
                               license server encrypts the content key for the media file and sends the resulting
                               license. To decide whether or not the use is authorized, the authorization policies
                               specified for the key are evaluated. Once authorized, the SU data set is stored in the
                               LCS.




                                                                                                                        353
                                        Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 354
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 102 of 165 Page ID
                                      #:7117
CLAIM 12                                        V i z i o S m a r t Te l e v i s i o n




                     See Exhibit 18, p. 12, (“Microsoft PlayReady client authentication”) available at
                     http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                     DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf, (July 31, 2018).




                                                                                                         354
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 355
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 103 of 165 Page ID
                                      #:7118
CLAIM 12                                        V i z i o S m a r t Te l e v i s i o n




                     See Exhibit 18, p. 3, (“Microsoft PlayReady client authentication”) available at
                     http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                     DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf , (July 31, 2018)




                                                                                                        355
                           Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 356
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 104 of 165 Page ID
                                      #:7119
CLAIM 12                                          V i z i o S m a r t Te l e v i s i o n




                     See Exhibit 18, p. 13, (“Microsoft PlayReady client authentication”) available at
                     http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                     DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf (July 31, 2018)

                     Thus, this claim element is infringed literally, or in the alternative under the doctrine of
                     equivalents.


                                                                                                                    356
                             Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 357
            Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 105 of 165 Page ID
                                                #:7120
     CLAIM 12                                              V i z i o S m a r t Te l e v i s i o n
said LCS determining if a      VIZIO performs and induces others to perform the method for said LCS determining
SU data set received in said   if a SU data set received in said LCS via said interface is authorized.
LCS via said interface is
authorized;                    For example, the device public key is sent to the PlayReady server over the internet
                               for PlayReady device verification. If the device is verified, license server uses
                               device’s public key to encrypt the content key for video content and send the
                               resulting license to play the requested content on Smart TVs.




                                                                                                                      357
                                        Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 358
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 106 of 165 Page ID
                                      #:7121
CLAIM 12                                         V i z i o S m a r t Te l e v i s i o n




                     See Exhibit 18, p. 13, (“Microsoft PlayReady client authentication”) available at
                     http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                     DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf (July 31, 2018)




                                                                                                         358
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 359
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 107 of 165 Page ID
                                      #:7122
CLAIM 12                                          V i z i o S m a r t Te l e v i s i o n




                     See Exhibit 18, p. 3, (“Microsoft PlayReady client authentication”) available at
                     http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                     DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf , (July 31, 2018)

                     Thus, this claim element is infringed literally, or in the alternative under the doctrine of
                     equivalents.


                                                                                                                    359
                             Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 360
             Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 108 of 165 Page ID
                                                 #:7123
      CLAIM 12                                              V i z i o S m a r t Te l e v i s i o n
said LCS storing said SU        VIZIO performs and induces others to perform the method for said LCS storing said
data set in said LCS storage    SU data set in said LCS storage unit only if said data set is determined by said LCS
unit only if said data set is   to be authorized.
determined by said LCS to
be authorized.                  For example, using the watermark, i.e. the content key, the content data set, i.e.
                                movie or other content is permitted to be used. To decide whether or not the use is
                                authorized, the authorization policies specified for the key are evaluated. Once
                                authorized, the SU data set is stored in the LCS.




                                                                                                                       360
                                         Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 361
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 109 of 165 Page ID
                                       #:7124
CLAIM 12                                         V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 9, p. 2, "Announcing Azure Media Services Live Streaming With PlayReady encryption capability
                   _ Blog _ Microsoft Azure” (December 22, 2014), available at https://azure.microsoft.com/en-
                   us/blog/announcing-azure-media-services-live-streaming-with-playready-encryption-capability/, (July 31,
                   2018).

                                                                                                                               361
                              Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 362
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 110 of 165 Page ID
                                       #:7125
CLAIM 12                                          V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 7, p. 2, "Announcing PlayReady as a service and AES dynamic encryption with Azure Media
                   Services - Mingfei Yan” (2014), available at http://mingfeiy.com/playready, (July 31, 2018).




                   See Exhibit 8, p. 4, "Microsoft PlayReady Content Protection White Paper” (April 2015), available at
                   http://download.microsoft.com/download/8/3/C/83C936E9-0EF5-4528-885E-
                   DCDD3172811A/MicrosoftPlayReadyContentProtectionWhitePaper_March2015.pdf, (July 31, 2018).


                                                                                                                          362
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 363
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 111 of 165 Page ID
                                       #:7126
CLAIM 12                                          V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 14, p. 1-2, "Configure content key authorization policy using Media Services” (August 09, 2017),
                   available at https://docs.microsoft.com/en-us/azure/media-services/media-services-dotnet-configure-content-
                   key-auth-policy, (July 31, 2018).




                                                                                                                                  363
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 364
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 112 of 165 Page ID
                                       #:7127
CLAIM 12                                          V i z i o S m a r t Te l e v i s i o n




                   See Exhibit 5, p. 6-7, "Content_Protection_in_Silverlight_v1_FINAL” (April 2010), available at
                   https://download.microsoft.com/download/2/E/F/2EF96D4D-B5E7-489F-8D6C-
                   C89ED5660658/Content_Protection_in_Silverlight_v1_FINAL.pdf, (July 31, 2018).


                   Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.




                                                                                                                               364
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 365
Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 113 of 165 Page ID
                                    #:7128




      INFRINGEMENT
       CONTENTIONS
    US 8,739,295 – VIZIO Smart Television




                                                                                    365
                         Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 366
           Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 114 of 165 Page ID
PATENT DETAILS                                 #:7129


U.S. Patent No.
                             Secure personal content server
8,739,295
ISSUE DATE :                 ABSTRACT:
                             A Local Content Server (LCS) System for creating a secure environment for
May 17, 2014                 digital content is disclosed, which system comprises: a communications port in
                             communication for connecting the LCS via a network to at least one Secure
FILING DATE :                Electronic Content Distributor (SECD), which SECD is capable of storing a
                             plurality of data sets, is capable of receiving a request to transfer at least one
                             content data set, and is capable of transmitting the at least one content data set in
March 7, 2012
                             a secured transmission; a rewritable storage medium whereby content received
INVENTOR :                   from outside the LCS may be stored and retrieved; a domain processor that
                             imposes rules and procedures for content being transferred between the LCS and
                             devices outside the LCS; and a programmable address module which can be
Scott A. Moskowitz,          programmed with an identification code uniquely associated with the LCS. The
Mike W.Berry                 LCS is provided with rules and procedures for accepting and transmitting content
                             data.
ASSERTED CLAIMS :

13, 19, 20, 23




                                                                                                                     366
                                    Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 367
           Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 115 of 165 Page ID
VIZIO INFRINGEMENT                             #:7130

U.S. Patent No.
                             Secure personal content server
8,739,295
ISSUE DATE :                 INFRINGEMENT:
                             VIZIO, Inc. (“VIZIO”) Accused Products directly, indirectly and/or through the doctrine of
                             equivalents infringes claims 13, 19, 20 and 23 of U.S. Patent No. 8,739,295 (“the ‘295
May 17, 2014                 patent”) and the asserted claims depending therefrom. The Accused Products are defined as
                             VIZIO Smart Televisions, including model #s D70-F3, D43f-F1, D43-E2, D43f-E1,
FILING DATE :                D40f-E1, D40f-F1, D39f-E1, D32f-F1, D24f-F1, D24h-E1, P65-E1, P55-E1, M75-E1,
                             M70-E3, M65-F0, M65-E0, M55-F0, M55-E0, M50-E1, E75-E3, E75-E1, E70-E3,
March 7, 2012                E65-E1, E60-E3, E55-E2, E50-E1, E50-F2, E43-E2, E80-E3 and others.
                             For each of the claims charted herein, Plaintiffs contend that all versions of the Accused
INVENTOR :                   Products (regardless of naming conventions or other product designations) made, used,
                             offered for sale, sold, or imported into the United States on or after March 7, 2012, that
Scott A. Moskowitz,          include the functionality charted herein, infringe the asserted claims of the ‘295 patent.
Mike W.Berry                 Plaintiffs reserve the right to update, amend, or supplement these contentions and/or to add
                             Accused Products, based on information received by Plaintiffs or otherwise produced by
ASSERTED CLAIMS :            VIZIO in this litigation, once a Protective Order has been adopted. Such information would
                             include, but is not limited to, data sheets, design specifications, source code, testing
                             information, reference designs, implementation and utilization information and/or
13, 19, 20, 23               schematics.
                             Accused Product VIZIO E-Series 4-k Ultra HD has been charted below as an example. The
                             remaining Accused Products and corresponding charts would be identical, and therefore
                             rely on the VIZIO E-Series 4-k Ultra HD chart herein. See Juxtacomm Techs., Inc. v.
                             Ascential Software Corp., 548 F. Supp. 2d 379 (EDTX 2008) ("this Court has allowed
                             plaintiffs to use a single chart applicable to multiple products where separate charts would
                             be identical for each product.”)


                                                                                                                            367
                                    Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 368
            Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 116 of 165 Page ID
                                                #:7131
        CLAIM 13                                                      VIZIO Smart Television
A method for using a Local     VIZIO makes, uses, sells and/or offers for sale a device which provides a method
Content Server System          for using a Local Content Server System (LCS), said LCS comprising an LCS
                               communications port; an LCS storage unit for storing digital data in non-transitory
(LCS), said LCS
                               form; an LCS domain processor that imposes a plurality of rules and procedures for
comprising an LCS              content being transferred between said LCS and devices outside said LCS, thereby
communications port; an        defining a first LCS domain; and a programmable address module programmed
LCS storage unit for storing   with an LCS identification code uniquely associated with said LCS domain
digital data in non-           processor.
transitory form; an LCS
                               For example, VIZIO provides VIZIO Smart Televisions which have a built-in
domain processor that          Chromecast and thus are capable of streaming secured content from services such
imposes a plurality of rules   as Netflix, YouTube, Google Play, HBO Go, Fox Now, and others. Such Smart
and procedures for content     Televisions include VIZIO's P-Series, M-Series, D-Series and/or E-series of
being transferred between      televisions.
said LCS and devices
                               Further, Local Content Server (LCS) stores a plurality of rules for processing a data
outside said LCS, thereby      set. The License server stores the plurality of rules to process a data set. The
defining a first LCS           Domain Controller processes the License to allow transmission of data to the end
domain; and a                  user. The Microsoft PlayReady server’s Domain Controller determines the domain
                               of the user (such as a single user, a family or a group of users). The Domain
programmable address
                               Controller stores the list of entities that are associated with the domain and sends
module programmed with         the license policy to process the video content. A license request is sent which
an LCS identification code     includes a device public key. The license sever uses the key to verify the device for
uniquely associated with       playing PlayReady content. If the device is verified, license server uses device’s
said LCS domain                public key to encrypt the content key for video content.
processor; comprising:
                                                                                                                       368
                                        Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 369
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 117 of 165 Page ID
                                      #:7132
CLAIM 13                                               VIZIO Smart Television




                  See Exhibit 23, p. 8-10, "VIZIO E-Series 4K Ultra HD”, available at https://www.vizio.com/e-
                  series, (July 30, 2018).




                                                                                                                 369
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 370
   Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 118 of 165 Page ID
                                       #:7133
CLAIM 13                                        V I Z I O S m a r t Te l e v i s i o n




                   See Exhibit 24, p. 1, "VIZIO_Netflix App”, available at https://help.netflix.com/en/node/23881,
                   (July 30, 2018).




                                                                                                                     370
                              Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 371
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 119 of 165 Page ID
                                      #:7134
CLAIM 13                                                VIZIO Smart Television




                  See Exhibit 25, p. 1, "Netflix on your VIZIO TV”, available at
                  https://help.netflix.com/en/node/23881, (July 30, 2018).




                                                                                      371
                             Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 372
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 120 of 165 Page ID
                                      #:7135
CLAIM 13                                               VIZIO Smart Television
                  Netflix uses Microsoft PlayReady to enable instant streaming on a wide variety of
                  consumer devices like Smart phone, Smart Televisions, computers and laptops.
                  Microsoft PlayReady is a media file copy prevention technology that includes
                  encryption, output prevention and digital rights management (DRM).




                  See Exhibit 1, p. 1, "Netflix Taps Microsoft PlayReady as Its Primary DRM Technology for Netflix
                  Ready Devices and Applications” (May 25, 2010), available at https://media.netflix.com/en/press-
                  releases/netflix-taps-microsoft-playready-as-its-primary-drm-technology-for-netflix-ready-
                  devices-and-applications-migration-1, (July 30, 2018).

                                                                                                                     372
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 373
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 121 of 165 Page ID



PAGE FILED UNDER SEAL
                                      #:7136




                                                                                      373
                           Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 374
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 122 of 165 Page ID



PAGE FILED UNDER SEAL
                                      #:7137




                                                                                      374
                           Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 375
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 123 of 165 Page ID



PAGE FILED UNDER SEAL
                                      #:7138




                                                                                      375
                           Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 376
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 124 of 165 Page ID
                                      #:7139
CLAIM 13                                               VIZIO Smart Television
                  Upon information and belief, Vizio Smart TVs come preinstalled with Netflix and
                  other functionalities that use PlayReady and/or Widevine DRM technology. This is
                  further evidenced by the fact that several of these Smart TVs come bundled with a
                  Vizio remote that includes dedicated buttons for launching these functionalities.




                   See Exhibit 39, p. 3, https://support.vizio.com/s/article/XRT136-Remote-Information-
                   EXT?language=en_US, (July 30, 2018)


                                                                                                          376
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 377
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 125 of 165 Page ID
                                      #:7140



PAGE FILED UNDER SEAL




                                                                                      377
                           Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 378
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 126 of 165 Page ID



PAGE FILED UNDER SEAL
                                      #:7141




                                                                                      378
                           Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 379
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 127 of 165 Page ID
                                      #:7142
CLAIM 13                                               VIZIO Smart Television




                  See Exhibit 2, p. 1 - 2, "Netflix goes with Microsoft PlayReady DRM for upcoming streaming
                  devices _ TechCrunch” (May 25, 2010), available at https://techcrunch.com/2010/05/25/netflix-
                  goes-with-microsoft-playready-drm-for-upcoming-streaming-devices/, (July 30, 2018).

                                                                                                                  379
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 380
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 128 of 165 Page ID
                                      #:7143
CLAIM 13                                                VIZIO Smart Television




                  See Exhibit 3, p. 1-2, "Microsoft_PlayReady", available at
                  https://www.microsoft.com/playready/overview/ (emphasis added), (July 30, 2018).




                  See Exhibit 20, p. 1, "Using Silverlight™ DRM, Powered by PlayReady®, with Windows Media®
                  DRM Content“ (November 2008), available at https://vdocuments.com.br/download/using-
                  silverlight-with-windows-media-drm-whitepaper-final-55844943ae4f4 (emphasis added), (July 30,
                  2018).
                                                                                                                  380
                             Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 381
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 129 of 165 Page ID
                                      #:7144
CLAIM 13                                                VIZIO Smart Television
                  A License server, Distribution server and a Domain Controller together can be
                  considered as a Local Content Server (LCS). An LCS has a storage unit to store
                  digital data and a plurality of rules to process a data set, a communications port to
                  receive a data set, a processor to process digital data and a unique identification code
                  to uniquely identify the LCS. The Distribution server receives the encrypted content
                  from the Packaging server. The License server stores the plurality of rules to process
                  a data set. The Domain Controller processes the License to allow transmission of
                  data to the end user.




                  See Exhibit 13, p. 4, "Frequently Asked Questions (FAQ)", available at
                  https://www.microsoft.com/playready/licensing/faq/, (July 30, 2018).
                                                                                                             381
                             Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 382
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 130 of 165 Page ID
                                      #:7145
CLAIM 13                                                 VIZIO Smart Television




                  See Exhibit 17, p. 3, "Digital Rights Management (DRM)", available at https://msdn.microsoft.com/en-
                  us/library/cc838192(VS.95).aspx, (July 30, 2018).

                  Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.

                                                                                                                              382
                              Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 383
            Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 131 of 165 Page ID
                                                #:7146
       CLAIM 13                                                    VIZIO Smart Television
storing, in said LCS           VIZIO makes, uses, sells and/or offers for sale a device which provides storing, in
                               said LCS storage unit, a plurality of rules for processing a data set;
storage unit, a plurality of
rules for processing a         For example, Local Content Server (LCS) stores a plurality of rules for processing a
data set;                      data set. The License server stores the plurality of rules to process a data set. The
                               Domain Controller processes the License to allow transmission of data to the end
                               user.




                                                                                                                       383
                                        Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 384
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 132 of 165 Page ID
                                      #:7147
CLAIM 13                                                VIZIO Smart Television




                  See Exhibit 13, p. 2 -3, "Frequently Asked Questions (FAQ)", available at
                  https://www.microsoft.com/playready/licensing/faq/, (July 30, 2018).




                                                                                              384
                             Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 385
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 133 of 165 Page ID
                                      #:7148
CLAIM 13                                               VIZIO Smart Television




                  See Exhibit 18, p. 3, "Developing Microsoft PlayReady Clients” (April 2015), available at
                  http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                  DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf, (July 30, 2018).




                                                                                                              385
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 386
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 134 of 165 Page ID
                                      #:7149

CLAIM 13                                                  VIZIO Smart Television




                  See Exhibit 18, p. 9, "Developing Microsoft PlayReady Clients” (April 2015), available at
                  http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                  DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf, (July 30, 2018).




                  See Exhibit 5, p. 11, "Content_Protection_in_Silverlight_v1_FINAL” (April 2010), available at
                  https://download.microsoft.com/download/2/E/F/2EF96D4D-B5E7-489F-8D6C-
                  C89ED5660658/Content_Protection_in_Silverlight_v1_FINAL.pdf, (July 30, 2018).
                                                                                                                  386
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 387
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 135 of 165 Page ID
                                      #:7150
CLAIM 13                                               VIZIO Smart Television




                  See Exhibit 8, p. 9, "Microsoft PlayReady Content Protection White Paper_March 2015“ (April
                  2015), available at http://download.microsoft.com/download/8/3/C/83C936E9-0EF5-4528-885E-
                  DCDD3172811A/MicrosoftPlayReadyContentProtectionWhitePaper_March2015.pdf , (July 30,
                  2018).

                                                                                                                387
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 388
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 136 of 165 Page ID
                                      #:7151
CLAIM 13                                               VIZIO Smart Television




                  See Exhibit 18, p. 11, "Developing Microsoft PlayReady Clients March 2015“ (April 2015),
                  available at http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                  DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf , (July 30, 2018).




                                                                                                             388
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 389
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 137 of 165 Page ID
                                      #:7152
CLAIM 13                                                 VIZIO Smart Television




                  See Exhibit 18, p. 6, "Developing Microsoft PlayReady Clients” (April 2015), available at
                  http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                  DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf, (July 30, 2018).

                  Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.




                                                                                                                              389
                              Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 390
            Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 138 of 165 Page ID
                                                #:7153
       CLAIM 13                                                    VIZIO Smart Television

receiving, via said LCS        VIZIO makes, uses, sells and/or offers for sale a device which provides a method
                               for receiving, via said LCS communications port, a first data set that includes data
communications port, a
                               defining first content;
first data set that includes
data defining first content;   For example, the content data set, i.e. movie or other content is received into a Local
                               Content Server (LCS) through a communications port. Distribution Server receives
                               the encrypted content from the Packaging server. The encrypted content includes
                               Key Identifier and/or PlayReady policies such as rights and restrictions policies
                               (“first content”) under which the content is played on the user’s device (“VIZIO
                               Smart TV”).




                                                                                                                         390
                                        Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 391
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 139 of 165 Page ID
                                      #:7154
CLAIM 13                                               VIZIO Smart Television
                  The content data set, i.e. movie or other content is received into a Local Content
                  Server (LCS) through a communications port. Distribution server receives the
                  encrypted content from the Packaging server.




                  See Exhibit 8, p. 9, "Microsoft PlayReady Content Protection White Paper_March 2015“ (April
                  2015), available at http://download.microsoft.com/download/8/3/C/83C936E9-0EF5-4528-885E-
                  DCDD3172811A/MicrosoftPlayReadyContentProtectionWhitePaper_March2015.pdf (emphasis
                  added), (July 30, 2018).




                                                                                                                391
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 392
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 140 of 165 Page ID
                                      #:7155
CLAIM 13                                                VIZIO Smart Television




                  See Exhibit 13, p. 4, "Frequently Asked Questions (FAQ)", available at
                  https://www.microsoft.com/playready/licensing/faq/, (July 30, 2018).

                                                                                           392
                             Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 393
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 141 of 165 Page ID
                                      #:7156
CLAIM 13                                                 VIZIO Smart Television




                  See Exhibit 8, p. 4, "Microsoft PlayReady Content Protection White Paper_March 2015“ (April
                  2015), available at http://download.microsoft.com/download/8/3/C/83C936E9-0EF5-4528-885E-
                  DCDD3172811A/MicrosoftPlayReadyContentProtectionWhitePaper_March2015.pdf , (July 30,
                  2018).

                  Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.




                                                                                                                              393
                              Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 394
            Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 142 of 165 Page ID
                                                #:7157
       CLAIM 13                                                  VIZIO Smart Television

said LCS determining         VIZIO makes, uses, sells and/or offers for sale a device which provides a method
                             for said LCS determining whether said first content belongs to a different LCS
whether said first content
                             domain than said first LCS domain;
belongs to a different LCS
domain than said first       For example, the LCS receives a Key Identifiers (KID) and a PlayReady policies
LCS domain;                  (rights and restrictions) depending on the subscription of the user (a single user,
                             family and/or multiple users).

                             Further, the LCS checks whether the video content is to be delivered to the single
                             user (“first LCS domain”), family and/or multiple users (“different LCS domain”)
                             using Key Identifiers (KID) and PlayReady policies (rights and restrictions).




                                                                                                                   394
                                      Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 395
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 143 of 165 Page ID
                                      #:7158
CLAIM 13                                                VIZIO Smart Television
                  The LCS determines whether the first content belongs to a different LCS domain.




                  See Exhibit 18, p. 11, "Developing Microsoft PlayReady Clients” (April 2015), available at
                  http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                  DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf, (July 30, 2018).




                                                                                                               395
                             Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 396
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 144 of 165 Page ID
                                      #:7159
CLAIM 13                                                VIZIO Smart Television




                  See Exhibit 22, p. 126 – 127, "Securing digital video" (2012), available at https://goo.gl/oQhPHn,
                  (July 30, 2018).


                                                                                                                       396
                             Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 397
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 145 of 165 Page ID
                                      #:7160
CLAIM 13                                               VIZIO Smart Television




                  See Exhibit 16, p. 4, "Microsoft PlayReady Content Access Technology” (July 2008), available at
                  http://www.pdgseo.com/wp-content/uploads/2016/03/Microsoft-PlayReady-Content-Access-
                  Technology.pdf, (July 30, 2018).


                                                                                                                    397
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 398
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 146 of 165 Page ID
                                      #:7161
CLAIM 13                                                 VIZIO Smart Television




                  See Exhibit 5, p. 9, "Content_Protection_in_Silverlight_v1_FINAL” (April 2010), available at
                  https://download.microsoft.com/download/2/E/F/2EF96D4D-B5E7-489F-8D6C-
                  C89ED5660658/Content_Protection_in_Silverlight_v1_FINAL.pdf, (July 30, 2018).

                  Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.



                                                                                                                              398
                              Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 399
            Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 147 of 165 Page ID
                                                #:7162
       CLAIM 13                                                  VIZIO Smart Television

said LCS excluding from      VIZIO makes, uses, sells and/or offers for sale a device which provides a method in
                             which said LCS excluding from said first LCS domain said first content when said
said first LCS domain
                             LCS determines that said first content belongs to said different LCS domain;
said first content when
said LCS determines that     For example, the LCS excludes a Key Identifiers (KID) and a PlayReady policies
said first content belongs   (such as content delivery, rights and restrictions) associated with the family and/or
                             multiple users, if the user is not subscribed for the family and/or multiple users
to said different LCS        (“different LCS domain”) subscription.
domain;




                                                                                                                     399
                                      Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 400
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 148 of 165 Page ID
                                      #:7163
CLAIM 13                                               VIZIO Smart Television
                  The LCS excludes the first content from the first LCS if it determines that the first
                  content belongs to a different LCS domain.




                  See Exhibit 6, p. 4, "Microsoft Word - Pomelo Tech Report – Netflix” (March - April 2009),
                  available at www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf (emphasis added),
                  (July 30, 2018).




                                                                                                                  400
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 401
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 149 of 165 Page ID
                                      #:7164
CLAIM 13                                               VIZIO Smart Television




                  See Exhibit 8, p. 4, "Microsoft Word - Pomelo Tech Report – Netflix” (March - April 2009),
                  available at www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf, (July 30, 2018).




                                                                                                                  401
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 402
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 150 of 165 Page ID
                                      #:7165
CLAIM 13                                                 VIZIO Smart Television




                  See Exhibit 8, p. 7 - 8, "Microsoft Word - Pomelo Tech Report – Netflix” (March - April 2009),
                  available at www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf, (July 30, 2018).

                  Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.



                                                                                                                              402
                              Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 403
            Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 151 of 165 Page ID
                                                #:7166
       CLAIM 13                                                    VIZIO Smart Television

said LCS domain                VIZIO makes, uses, sells and/or offers for sale a device which provides a method
                               in which said LCS domain processor determining, from said first data set, a first
processor determining,
                               data set status value of said first data set to be at least one of unsecure, secure, and
from said first data set, a    legacy;
first data set status value
of said first data set to be   For example, the LCS comprises a domain processor which determines quality of a
                               video content (HD/SD) and other media services (such as video on demand, Live TV
at least one of unsecure,      and/or TV series) to be delivered to the subscribed user as per the subscription using
secure, and legacy;            license and/or PlayReady policies (such as rights and restrictions).

                               The Microsoft PlayReady server’s Domain Controller determines the domain of the
                               user (such as a single user, a family or a group of users). The Domain Controller
                               stores the list of entities that are associated with the domain and sends the license
                               policy to a License Server.




                                                                                                                          403
                                        Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 404
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 152 of 165 Page ID
                                      #:7167
CLAIM 13                                               VIZIO Smart Television
                  The data set is inspected to determine if there is a watermark embedded in the data
                  set. The header is part of the media and includes the watermark. The watermark is
                  decrypted to get the data set status value; secure, unsecure or legacy.




                  See Exhibit 18, p. 9, "Developing Microsoft PlayReady Clients” (April 2015), available at
                  http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                  DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf, (July 30, 2018).



                                                                                                              404
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 405
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 153 of 165 Page ID
                                      #:7168
CLAIM 13                                                VIZIO Smart Television




                  See Exhibit 18, p. 11, "Developing Microsoft PlayReady Clients” (April 2015), available at
                  http://download.microsoft.com/download/B/D/4/BD42A75B-5B3E-49C0-B70D-
                  DD49FA9592F9/DevelopingMicrosoftPlayReadyClients_March2015.pdf, (July 30, 2018).




                                                                                                               405
                             Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 406
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 154 of 165 Page ID
                                      #:7169
CLAIM 13                                                VIZIO Smart Television




                  See Exhibit 22, p. 127, “Securing digital video" (2012), available at https://goo.gl/oQhPHn, (July
                  30, 2018).




                                                                                                                       406
                             Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 407
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 155 of 165 Page ID
                                      #:7170
CLAIM 13                                                VIZIO Smart Television




                  See Exhibit 22, p. 126 – 127, "Securing digital video" (2012), available at https://goo.gl/oQhPHn,
                  (July 30, 2018).


                                                                                                                       407
                             Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 408
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 156 of 165 Page ID
                                      #:7171
CLAIM 13                                                 VIZIO Smart Television




                  See Exhibit 5, p. 9-10, "Content_Protection_in_Silverlight_v1_FINAL” (April 2010), available at
                  https://download.microsoft.com/download/2/E/F/2EF96D4D-B5E7-489F-8D6C-
                  C89ED5660658/Content_Protection_in_Silverlight_v1_FINAL.pdf, (July 30, 2018).




                  See Exhibit 11, p. 1 – 2, "Announcing public availability of Azure Media Services Content Protection
                  Services _ Blog _ Microsoft Azure” (September 10, 2014), available at https://azure.microsoft.com/en-
                  us/blog/announcing-public-availability-of-azure-media-services-content-protection-services/, (July 30,
                  2018).
                                                                                                                           408
                              Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 409
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 157 of 165 Page ID
                                      #:7172
CLAIM 13                                                 VIZIO Smart Television




                  See Exhibit 7, p. 2, "Announcing PlayReady as a service and AES dynamic encryption with Azure Media
                  Services - Mingfei Yan” (2014), available at http://mingfeiy.com/playready (emphasis added), (July 30,
                  2018)




                  See Exhibit 8, p. 4 , "Microsoft PlayReady Content Protection White Paper” (April 2015), available at
                  http://download.microsoft.com/download/8/3/C/83C936E9-0EF5-4528-885E-
                  DCDD3172811A/MicrosoftPlayReadyContentProtectionWhitePaper_March2015.pdf, (July 30, 2018).
                                                                                                                           409
                              Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 410
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 158 of 165 Page ID
                                      #:7173
CLAIM 13                                                 VIZIO Smart Television




                  See Exhibit 8, p. 4 , "Microsoft PlayReady Content Protection White Paper” (April 2015),
                  available at http://download.microsoft.com/download/8/3/C/83C936E9-0EF5-4528-885E-
                  DCDD3172811A/MicrosoftPlayReadyContentProtectionWhitePaper_March2015.pdf, (July 30,
                  2018).

                  Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.




                                                                                                                              410
                              Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 411
            Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 159 of 165 Page ID
                                                #:7174
       CLAIM 13                                                 VIZIO Smart Television
said LCS determining,       VIZIO makes, uses, sells and/or offers for sale a device which provides a method
                            in which said LCS determining, using said first data set status value, which of a set
using said first data set
                            of rules to apply to process said first data set; and
status value, which of a
set of rules to apply to    For example, the LCS determines at least authorization of the user, security and/or
process said first data     quality of a video content (HD/SD) using PlayReady header included in the video
                            content. Upon subscription information of the user and Key Identifiers and/or
set; and                    licenses received from the PlayReady Server, the LCS decides the type of video
                            content to be delivered on the Smart TVs.

                            Further, the PlayReady header includes a Key Identifier which is associated with a
                            cryptographic key as well as PlayReady policies (content delivery, rights and
                            restrictions) under which the content may be played on the Smart TVs. The content
                            delivery policy defines the type of protocol and encryption (such as MPEG DASH
                            with AES, HLS with AES and/or smooth streaming with AES) to be applied on the
                            content. The content delivery policy tells the streaming server how the video content
                            is to be delivered at user end (such as if the user is requesting the video content from
                            Apple device, streaming server uses HLS with AES encryption).




                                                                                                                       411
                                     Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 412
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 160 of 165 Page ID
                                      #:7175
CLAIM 13                                               VIZIO Smart Television
                  Using the watermark, the domain controller decides which set of rules from the
                  License server should be applied to the data set.




                  See Exhibit 16, p. 4, "Microsoft PlayReady Content Access Technology” (July 2008), available at
                  http://www.pdgseo.com/wp-content/uploads/2016/03/Microsoft-PlayReady-Content-Access-
                  Technology.pdf, (July 30,2018).



                                                                                                                    412
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 413
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 161 of 165 Page ID
                                      #:7176
CLAIM 13                                               VIZIO Smart Television




                  See Exhibit 5, p. 9, "Content_Protection_in_Silverlight_v1_FINAL” (April 2010), available at
                  https://download.microsoft.com/download/2/E/F/2EF96D4D-B5E7-489F-8D6C-
                  C89ED5660658/Content_Protection_in_Silverlight_v1_FINAL.pdf, (July 30, 2018).



                                                                                                                 413
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 414
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 162 of 165 Page ID
                                      #:7177
CLAIM 13                                               VIZIO Smart Television




                  See Exhibit 6, p. 4, "Microsoft Word - Pomelo Tech Report – Netflix” (March - April 2009),
                  available at www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf (emphasis added),
                  (July 30, 2018).




                                                                                                                  414
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 415
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 163 of 165 Page ID
                                      #:7178
CLAIM 13                                                  VIZIO Smart Television




                  See Exhibit 8, p. 4, "Microsoft Word - Pomelo Tech Report – Netflix” (March - April 2009),
                  available at www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf, (July 30, 2018).

                   Thus, this claim element is infringed literally, or in the alternative under the doctrine of equivalents.




                                                                                                                               415
                               Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 416
           Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 164 of 165 Page ID
                                               #:7179
       CLAIM 13                                                  VIZIO Smart Television
said LCS determining, at      VIZIO makes, uses, sells and/or offers for sale a device which provides a
                              method in which said LCS determining, at least in part from rights associated
least in part from rights
                              with an identification associated with a prompt received by said LCS for said first
associated with an            content, a quality level at which to transmit said first content, wherein said quality
identification associated     level is one of at least unsecure, secure, and legacy; said LCS transmitting said
with a prompt received        first content at the determined quality level.

by said LCS for said first    For example, LCS verifies the user and sends a prompt on the user’s device
content, a quality level at   (Smart TVs) to fill the username and password for the purchased streaming
which to transmit said        service (such as Netflix). If the user is not subscribed for the HD content, a
                              prompt is sent on the TV (such as user is not subscribed for this service) and SD
first content, wherein
                              (“legacy”) content is delivered on the Smart TVs.
said quality level is one
of at least unsecure,
secure, and legacy;
said LCS transmitting
said first content at the
determined quality level.




                                                                                                                       416
                                       Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 417
  Case 8:17-cv-01172-DOC-KES Document 174-10 Filed 04/24/19 Page 165 of 165 Page ID
                                      #:7180
CLAIM 13                                               VIZIO Smart Television
                  The quality level at which the first content is to be transmitted is determined by the
                  rights associated with the user identification. The quality level is set to legacy
                  content if the LCS determines that a watermark is not present.




                  See Exhibit 8, p. 7-8, "Microsoft Word - Pomelo Tech Report – Netflix” (March - April 2009),
                  available at www.videotechnology.com/netflix/pomelo-tech-report-netflix.pdf, (July 30, 2018).



                                                                                                                  417
                            Exhibit 9 to Hwang Declaration (Part 2 of 3), Page 418
